





EXHIBIT 10.28

DECKERS OUTDOOR CORPORATION
2006 EQUITY INCENTIVE PLAN
STOCK UNIT AWARD AGREEMENT


Unless otherwise defined herein, capitalized terms shall have the defined
meaning set forth in the Deckers Outdoor Corporation 2006 Equity Incentive Plan.
1.NOTICE OF STOCK UNIT GRANT
You have been granted Stock Units, subject to the terms and conditions of the
Plan and this Stock Unit Award Agreement (this “Agreement”), as follows:
Name of Awardee:
 
 
 
Total Number of Stock Units Granted:
 
 
 
Grant Date:
 
 
 
Vesting Schedule:
 
XXXX
33.33%
 
 
XXXX
33.33%
 
 
XXXX
33.33%

2.    AGREEMENT
2.1    Grant of Stock Units. Pursuant to the terms and conditions set forth in
this Agreement (including Section 1 above) and the Plan, the Administrator
hereby grants to the Awardee named in Section 1, on the Grant Date set forth in
Section 1, the number of Stock Units set forth in Section 1.
2.2    Purchase of Stock Units. No payment of cash is required for the Stock
Units.
2.3    Vesting/Delivery of Shares. The Awardee shall vest on the date or dates
specified in the Vesting Schedule (“Vesting Date” or “Vesting Dates”) with
respect to the number of Stock Units specified for such Vesting Date if the
Awardee has remained in Continuous Service from the Grant Date to the applicable
Vesting Date. Within ten (10) business days following the date on



1







--------------------------------------------------------------------------------



which the Awardee vests in a Stock Unit as set forth herein, the Company shall
deliver to the Awardee one Share for each Stock Unit in which the Awardee
becomes vested and such Stock Unit shall terminate.
For purposes of this Agreement, the term “Continuous Service” means (i)
Awardee’s employment by either the Company or any parent or subsidiary
corporation of the Company, or by a corporation or a parent or subsidiary of a
corporation assuming this Agreement or issuing New Incentives, as defined in
Section 2.5 below, which is uninterrupted except for vacations, illness (except
for permanent disability, as defined in Section 22(e)(3) of the Internal Revenue
Code of 1986, as amended (the “Code”)), or leaves of absence which are approved
in writing by the Company or any of such other employer corporations, if
applicable, or (ii) so long as Awardee is engaged as a Consultant or other
Service Provider.
2.4    Effect of Termination of Continuous Service before XXXX. If Awardee’s
termination of Continuous Service occurs before XXXX, all Stock Units that have
not vested as of such date of termination shall automatically expire; provided,
however, that notwithstanding the foregoing sentence, if Awardee’s Continuous
Service ceased due to his or her Termination of Service without Cause or
pursuant to a Constructive Termination (as such terms are defined in Section
2.5(c) below), then a pro rata portion of the Nonvested Stock Units shall vest
effective upon such Termination of Service. As used herein, a “pro rata portion”
shall be determined based upon a fraction, the numerator of which is the number
of full months of Awardee’s Continuous Service commencing XXXX, and ending on
the effective date of Awardee’s Termination of Service without Cause or
Constructive Termination, and the denominator of which is XXXX months. Within
ten (10) business days following the effective date of such Termination of
Service without Cause or Constructive Termination, the Company shall deliver to
the Awardee one share for each Stock Unit in which Awardee becomes vested as
described herein and such Stock Unit shall terminate.
2.5    Vesting Upon Change in Control.
(a)    Notwithstanding Sections 2.3 and 2.4 above, if the Awardee holds
Nonvested Stock Units at the time a Change in Control occurs, and either (i) the
Change in Control is not approved by a majority of the Continuing Directors (as
defined below) or (ii) the acquiring or successor entity (or parent thereof)
does not agree to provide for the continuance or assumption of this Agreement or
the substitution for this Agreement of a new agreement of comparable value
covering shares of a successor corporation (“New Incentives”), then all of the
Nonvested Stock Units shall become immediately and unconditionally vested, and
the restrictions with respect to all of the Nonvested Stock Units shall lapse,
effective immediately prior to the consummation of such Change in Control.
(b)    Notwithstanding subsection 2.5(a) above, if pursuant to a Change in
Control approved by a majority of the Continuing Directors, the acquiring or
successor entity (or parent thereof) provides for the continuance or assumption
of this Agreement or the substitution for this Agreement of a new agreement of
comparable value covering New Incentives, then vesting of the Nonvested Stock
Units shall not accelerate in connection with such Change in Control to the
extent this Agreement is continued, assumed or substituted for New Incentives;
provided, however, if there is a Termination of Service of Awardee without Cause
or pursuant to a



2







--------------------------------------------------------------------------------



Constructive Termination (as defined below) within 12 months following such
Change in Control, all Nonvested Stock Units or New Incentives shall vest
effective upon such termination.
(c)    For purposes of this Agreement (including Section 2.4 above), the
following terms shall have the meanings set forth below:
(i)    “Cause” means the termination by the Company of Awardee as a Service
Provider for any of the following reasons: (a) the continued, unreasonable
refusal or omission by the Awardee to perform any material duties required of
him or her by the Company if such duties are consistent with duties customary
for the position held with the Company; (b) any material act or omission by the
Awardee involving malfeasance or gross negligence in the performance of the
Awardee’s duties to, or material deviation from, any of the policies or
directives of, the Company; (c) conduct on the part of the Awardee which
constitutes the breach of any statutory or common law duty of loyalty to the
Company; including the unauthorized disclosure of material confidential
information or trade secrets of the Company; or (d) any illegal act by the
Awardee which materially and adversely affects the business of the Company or
any felony committed by the Awardee, as evidenced by conviction thereof,
provided that the Company may suspend the Awardee with pay while any allegation
of such illegal or felonious act is investigated. In the event that the Awardee
is a party to an employment agreement or other similar agreement with the
Company or any Affiliate that defines a termination on account of “Cause” (or a
term having similar meaning), such definition shall apply as the definition of a
termination on account of “Cause” for purposes hereof, but only to the extent
that such definition provides the Awardee with greater rights. A termination on
account of Cause shall be communicated by written notice to the Awardee, and
shall be deemed to occur on the date such notice is delivered to the Grantee.
(ii)    “Constructive Termination” shall mean a termination of the Awardee as a
Service Provider within sixty (60) days following the occurrence of any one or
more of the following events without the Awardee’s written consent: (i) any
material reduction in position, title, overall responsibilities, level of
authority, level of reporting, base compensation, annual incentive compensation
opportunity, aggregate employee benefits or (ii) a change of the Awardee’s
location of employment by more than fifty (50) miles. A Constructive Termination
shall be communicated by written notice to the Company, and shall be deemed to
occur on the date such notice is delivered to the Company, unless the
circumstances giving rise to the Constructive Termination are cured within
thirty (30) days of such notice.
(iii)    “Continuing Director” means any member of the Board of Directors of the
Company who was a member of the Board prior to the adoption of the Plan, and any
person who is subsequently elected to the Board if such person is recommended or
approved by a majority of the Continuing Directors.
2.6    Effect of Awardee’s attainment of age 62 and the completion of 5 years of
Continuous Service. Notwithstanding Section 2.3 to the contrary, if, after XXXX,
and before XXXX, Awardee both (i) attains age sixty-two (62) and (ii) completes
five (5) years of Continuous Service (“Retirement Event”), then, notwithstanding
that there is a termination of Continuous Service following the Retirement
Event, all Nonvested Stock Units shall vest on the Vesting Dates set forth
above, provided that the Awardee continues to comply with any covenants that
survive the



3







--------------------------------------------------------------------------------



termination of Continuous Service, including, without limitation, any
confidentiality provisions. In that event, within ten (10) business days
following any Vesting Date, the Company shall deliver to the Awardee one Share
for each Stock Unit in which the Awardee becomes vested and such Stock Unit
shall terminate.
2.7    No Interest in Company Assets. The Awardee shall have no interest in any
fund or specific asset of the Company by reason of the Stock Units.
2.8    No Rights as a Stockholder Before Delivery. The Awardee shall not have
any right, title, or interest in, or be entitled to vote or receive
distributions in respect of, or otherwise be considered the owner of, any of the
shares of Common Stock covered by the Stock Units.
2.9    Regulatory Compliance. The issuance of Common Stock pursuant to this
Agreement shall be subject to full compliance with all applicable requirements
of law and the requirements of any stock exchange or interdealer quotation
system upon which the Common Stock may be listed or traded.
2.10    Withholding Tax. The Company’s obligation to deliver any Shares upon
vesting of Stock Units shall be subject to the satisfaction of all applicable
federal, state, local, and foreign income and employment tax withholding
requirements. The Awardee shall pay to the Company an amount equal to the
withholding amount (or the Company may withhold such amount from the Awardee’s
salary) in cash. At the Administrator’s discretion, the Awardee may pay the
withholding amount with Shares; provided, however, that payment in Shares shall
be limited to the withholding amount calculated using the minimum statutory
withholding rates.
2.11    Company “Clawback Policy.” The Company has developed a policy providing
that, in the event the Company is required to prepare an accounting restatement
due to material noncompliance with any financial reporting requirements under
the securities laws, the Company shall recover a portion of any incentive
compensation (including stock grants) based upon erroneous data (the “Clawback
Policy”). Awardee agrees and acknowledges that the provision of the Company’s
Clawback Policy, as the same may be amended from time to time, shall apply to
Awardee. The Stock Units granted under this Agreement shall be subject to the
Company’s Clawback Policy, including, without limitation, the rights of the
Company to enforce Awardee’s repayment obligation.
2.12    Plan. This Agreement is subject to all provisions of the Plan, receipt
of a copy of which is hereby acknowledged by the Awardee. The Awardee shall
accept as binding, conclusive, and final all decisions and interpretations of
the Administrator upon any questions arising under the Plan and this Agreement.
2.13    Successors. This Agreement shall inure to the benefit of and be binding
upon the parties hereto and their legal representatives, heirs, and permitted
successors and assigns.
2.14    Restrictions on Transfer. The Stock Units may not be sold, assigned,
transferred, pledged, or otherwise encumbered, whether voluntarily or
involuntarily, by operation of law or otherwise. No right or benefit under this
Agreement shall be subject to transfer, anticipation, alienation, sale,
assignment, pledge, encumbrance, or charge, whether voluntary, involuntary, by



4







--------------------------------------------------------------------------------



operation of law or otherwise, and any attempt to transfer, anticipate,
alienate, sell, assign, pledge, encumber, or charge the same shall be void. No
right or benefit hereunder shall in any manner be liable for or subject to any
debts, contracts, liabilities, or torts of the person entitled to such benefits.
Any assignment in violation of this Section 2.13 shall be void.
2.15    Restrictions on Resale. The Awardee agrees not to sell any Shares that
have been issued pursuant to the vested Stock Units at a time when Applicable
Laws, Company policies, or an agreement between the Company and its underwriters
prohibit a sale. This restriction shall apply as long as the Awardee is a
Service Provider and for such period after the Awardee’s Termination of Service
as the Administrator may specify.
2.16    Section 409A. To the extent applicable, it is intended that this Plan
comply with the provisions of Section 409A (“Section 409A”) of the Code. This
Plan will be administered and interpreted in a manner consistent with this
intent, and any provision that would cause this Plan to fail to satisfy Section
409A will have no force and effect until amended to comply therewith (which
amendment may be retroactive to the extent permitted by Section 409A).
Notwithstanding anything contained herein to the contrary, to the extent
required in order to avoid accelerated taxation and/or tax penalties under
Section 409A, Awardee shall not be considered to have terminated employment with
the Company for purposes of this Plan and no stock transfer shall be due to
Awardee under this Plan which are transferable upon Awardee’s termination of
employment until Awardee would be considered to have incurred a “separation from
service” from the Company within the meaning of Section 409A.
2.17    Entire Agreement; Governing Law. This Agreement and the Plan constitute
the entire agreement of the parties with respect to the subject matter hereof
and supersede in their entirety all prior undertakings and agreements of the
Company and the Awardee with respect to the subject matter hereof, and may not
be modified adversely to the Awardee’s interest except by means of a writing
signed by the Company and the Awardee. This Agreement is governed by the
internal substantive laws, but not the choice of law rules, of Delaware.
2.18    No Guarantee of Continued Service. This Agreement, the transactions
contemplated hereunder, and the vesting schedule set forth herein constitute
neither an express nor implied promise of continued engagement as a Service
Provider for the vesting period, for any period, or at all, and shall not
interfere with Awardee’s right or the Company’s right to terminate Awardee’s
relationship as a Service Provider at any time, with or without Cause.
[remainder of page intentionally left blank]



5







--------------------------------------------------------------------------------





By the Awardee’s signature and the signature of the Company’s representative
below, the Awardee and the Company agree that this Award is granted under and
governed by the terms and conditions of this Agreement and the Plan. The Awardee
has reviewed this Agreement and the Plan in their entirety, has had an
opportunity to obtain the advice of counsel before executing this Agreement and
fully understands all provisions of this Agreement and the Plan. The Awardee
hereby agrees to accept as binding, conclusive and final all decisions or
interpretations of the Administrator upon any questions relating to this
Agreement and the Plan.
The Awardee further agrees that the Company may deliver by email all documents
relating to the Plan or this Award (including prospectuses required by the
Securities and Exchange Commission) and all other documents that the Company is
required to deliver to its security holders (including annual reports and proxy
statements). The Awardee also agrees that the Company may deliver these
documents by posting them on a web site maintained by the Company or by a third
party under contract with the Company.


AWARDEE:
 
 
DECKERS OUTDOOR CORPORATION
 
 
 
 
 
 
By:
 
Signature
 
 
 
 
 
Its:
 
Printed Name
 
 
 
 
 
 
 
 
 
Date
 
Residence Address
 
 
 
 
 
 
 
 
 
 
 
Date
 
 
 








6





